1:19-cr- D HUSPRESBMM/19 Page Lore
Case JUDGE BERMAN ocument, ' fea PAE age 1o

(or TRC STCAT AT
UNITED STATES DISTRICT COURT POOR: i |
SOUTHERN DISTRICT OF NEW YORK DALE FILED; AUG 0 1 2019

- ~-_ -_ ~ -_ SZ.
_ = ~ - - - - =- - - ~ =- ==

    

 

 

UNITED STATES OF AMERICA

 

- V.oc-
INDICTMENT
ROILAND GOTIANGCO,
19 Cr.
Defendant.
ons LQ ORM 55
COUNT ONE
(Wire Fraud)
The Grand Jury charges:
1. From at least in or about 2016, through at least in or

about July 2018, in the Southern District of New York and
elsewhere, ROILAND GOTIANGCO, the defendant, knowingly and
willfully, having devised and intending to devise a scheme and
artifice to defraud, and for obtaining money and property by means
of false and fraudulent pretenses, representations, and promises,
transmitted and caused to be transmitted by means of wire, radio,
and television communication in interstate and foreign commerce,
writings, signs, signals, pictures, and sounds for the purpose of
executing such scheme and artifice, to wit, GOTIANGCO falsified
customer refund requests and caused his employer, Company-1, to
credit such falsified refunds into GOTIANGCO’s personal credit and

debit card accounts, and in connection therewith and in furtherance
Case 1:19-cr-00558-RMB Document1 Filed 08/01/19 Page 2 of 6

thereof, GOTIANGCO transmitted and caused to be transmitted
interstate emails.
(Title 18, United States Code, Sections 1343 and 2.)
Count Two
(Aggravated Identity Theft)

The Grand Jury further charges:

2. From at least in or about 2016, through at least in or
about July 2018, in the Southern District of New York and
elsewhere, ROILAND GOTIANGCO, the defendant, knowingly did
transfer, possess, and use, without lawful authority, a means of
identification of another person, during and in relation to a
felony enumerated in Title 18, United States Code, Section
1028A(c), to wit, GOTIANGCO created and sent falsified emails
authorizing credit card refunds that purported to be sent by
Company-1 employees, from their Company-1 email accounts, which
those Company-1 employees had not, in fact, sent, during and in
relation to the wire fraud offense charged in Count One of this

Indictment.

(Title 18, United States Code, Sections 1028A(a) (1), (b) and 2.)
Case 1:19-cr-00558-RMB Document1 Filed 08/01/19 Page 3 of 6

Count Three
(Wire Fraud)

The Grand Jury further charges:

3. From at least in or about 2016, through at least in or
about July 2018, in the Southern District of New York and
elsewhere, ROILAND GOTIANGCO, the defendant, knowingly and
willfully, having devised and intending to devise a scheme and
artifice to defraud, and for obtaining money and property by means
of false and fraudulent pretenses, representations, and promises,
transmitted and caused to be transmitted by means of wire, radio,
and television communication in interstate and foreign commerce,
writings, Signs, signals, pictures, and sounds for the purpose of
executing such scheme and artifice, to wit, GOTIANGCO, without
authorization, accepted payments from certain Company-1 customers
in exchange for concealing the amounts those customers owed to
Company-1, thereby depriving Company-1 of the amounts owed by those
customers, and in connection therewith and in furtherance thereof,
GOTIANGCO transmitted and caused to be transmitted interstate wire

transfers of funds.

(Title 18, United States Code, Sections 1343 and 2.)
Case 1:19-cr-00558-RMB Document1 Filed 08/01/19 Page 4 of 6

FORFEITURE ALLEGATION

 

4. As a result of committing the offenses charged in Counts
One, and Three of this Indictment, ROILAND GOTIANGCO, the
defendant, shall forfeit to the United States, pursuant to Title
18, United States Code, Section 981(a)(1)(C) and Title 28, United
States Code, Section 2461(c), any and all property, real and
personal, that constitutes or is derived, directly or indirectly,
from proceeds traceable to the commission of said offenses,
including but not limited to a sum of money in United States
currency representing the amount of proceeds traceable to the
commission of said offenses.

Substitute Asset Provision

 

5. If any of the above-described forfeitable property, as
a result of any act or omission of the defendants:

a. cannot be located upon the exercise of due
diligence;

b. has been transferred or sold to, or deposited with,
a third person;

c. has been placed beyond the jurisdiction of the Court;

d. has been substantially diminished in value; or

e. has been commingled with other property which

cannot be subdivided without difficulty,
t

Case 1:19-cr-00558-RMB Document1 Filed 08/01/19 Page 5 of 6

it is the intent of the United States, pursuant to Title 21,
United States Code, Section 853(p), and Title 28, United States
Code, Section 2461(c), to seek forfeiture of any other property
of the defendants up to the value of the above forfeitable
property.

(Title 18, United States Code, Section 981;

Title 21, United States Code, Section 853(p); and
Title 28, United States Code, Section 2461(c).)

LO Zeer 3 Bu

POREPERSON ~ GEOFFREY S$. BERMAN
United States Attorney
Case 1:19-cr-00558-RMB Document1 Filed 08/01/19 Page 6 of 6

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA

- Vv. -

ROILAND GOTIANGCO,

Defendant.

 

INDICTMENT
19 Cr.

(18 U.S.C. §§ 1028A, 1343 and 2.)
OaA- GEOFFREY S. BERMAN
~~ United States Attorney.

Slacla adiotnens Bled,
A wse aSSitmned ane Jule Berman

US UG,

OS)

 

 
